Oo 6S JN DBD A ee WY LH eS

ho bo No bo ho NO Ny No bo _ — _ _ _ — — — — —
oO ~~] HN A as oo No — 2S oO oo ~~] ON a > Go bo —_ Qo

 

 

FILED

DAVID L. ANDERSON (CABN 149604) UEC . + 2019

United States Attorney SUSAN YY. CUONG
CLERK, U.S. DISTRICT COURT

HALLIE HOFFMAN (CABN 71 0020) NORTHERN DISTRICT OF CALIFORNIA

Chief, Criminal Division

DANIEL PASTOR (CABN 297948)
Assistant United States Attorney

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-6788

FAX: (415) 436-7200
daniel.pastor@usdoj.gov

Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) CASENO. CR 19-636 EMC
Plaintiff,
) PETITION FOR WRIT OF HABEAS CORPUS
v. AD PROSEQUENDUM

JUAN VALDOVINOS MENDOZA,

Defendant.

Nee Senet” eee” ee” ee”

 

TO: The Honorable Thomas S. Hixson, United States Magistrate Judge for the Northern District of

California

Assistant United States Attorney Daniel Pastor respectfully requests that the Court issue a Writ
of Habeas Corpus Ad Prosequendum for the person of prisoner JUAN VALDOVINOS MENDOZA,
whose place of custody or jailor are set forth in the requested Writ, attached hereto.

The prisoner, JUAN VALDOVINOS MENDOZA, is required to appear as a defendant in the
above-entitled matter in this Court on the date identified in the writ and for all future hearings, and
\\

\\

PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
CASE NO. CR 19-636 EMC

 
10
1]
12

14
15
16
17
18
19
20
21
22
a5
24
25
26
27

 

 

therefore petitioner prays that the Court issue the Writ as presented.

Dated: December 16, 2019 Respectfully Submitted,

DAVID L. ANDERSON
United States Attorney

—_—

Daniel Pastor
Assistant United States Attorney

PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
CASE NO. CR 19-636 EMC

 
i)

 

 

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

DANIEL PASTOR (CABN 297948)
Assistant United States Attorney

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-6778
FAX: (415) 436-7200
daniel.pastor@usdoj.gov
Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
CASE NO. CR 19-636 EMC
UNITED STATES OF AMERICA,
[PROPOSED] ORDER GRANTING PETITION

FOR WRIT OF HABEAS CORPUS AD

)
)
)
Plaintiff, )
PROSEQUENDUM
)
)
)

v.
JUAN VALDOVINOS MENDOZA,

Defendant.

Upon motion of the United States of America, and good cause appearing therefore,
IT IS HEREBY ORDERED that the request of the United States for issuance of the Writ of Habeas
Corpus Ad Prosequendum requiring the production of defendant JUAN VALDOVINOS MENDOZA,
before this Court on the date stated in the Writ submitted, or as soon thereafter as practicable, and
requiring that the defendant be present for all future hearings, is granted and the Writ shall be issued as

presented.

DATED: | / Lé J ps,

Hon. Thomas S. Hixson
United States Magistrate Judg

[PROPOSED] ORDER
CASE NO, CR 19-636 EMC

 
oo ~ ON Nn bo

\O

10
11
[2

14
15
16
17
18
19
20
21
22
23
24
25

27
28

 

 

WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO: DONALD M. O’KEEFE, United States Marshal for the Northern District of California

and Humboldt County Jail, 826 4th, St., Eureka, CA and /or any of their authorized deputies:

Pursuant to the foregoing petition and order, you are directed to produce the body of JUAN
VALDOVINOS MENDOZA, who is in the custody of Humboldt County Jail, before the Honorable
ae United States Magistrate Judge for the Northern District of California, located at the
San Francisco Federal Courthouse, located at 450 Golden Gate Avenue, 15th Floor, San Francisco,
California 94102, on January 7, 2020, at 10:30AM, or as soon thereafter as practicable, on the charges
filed against defendant in the above-entitled Court and further to produce said defendant at all future
hearings as necessary until the termination of the proceedings in this Court.

Should the current custodian release JUAN VALDOVINOS MENDOZA from its custody, you

are directed that the defendant immediately be delivered and remanded to the U.S. Marshal for the

Northern District of California and/or his authorized deputies under this Writ.

DATED: 2 (7 | 14 CLERK, UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DEPUTY CLERK =

 

WRIT OF HABEAS CORPUS AD PROSEQUENDUM
CASE NO. CR 19-636 EMC

 
 

 
